  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 1 of 11 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS

                                                        )
 VENKEE COMMUNICATIONS, LLC,                            )
                                                        )
                Plaintiff,                              )
                                                        )
          v.                                            ) Civil Action No. ____________
                                                        )
 FORTINET, INC.,                                        ) JURY TRIAL DEMANDED
                                                        )
                Defendant.                              )
                                                        )


                                         COMPLAINT
         Plaintiff VenKee Communications, LLC (“Plaintiff” or “VenKee”) hereby brings this

Complaint seeking damages and other relief for patent infringement, and demanding trial by jury,

and alleges as follows:

                                         THE PARTIES
         1.    VenKee is a Texas limited liability company having a principal place of business

at 5068 W. Plano Parkway, Suite 300, Plano, Texas 75093.

         2.    Defendant Fortinet, Inc. (“Defendant” or “Fortinet”) is a Delaware corporation

having a regular and established place of business at 6111 W. Plano Parkway #2100, Plano, Texas

75093.

                                JURISDICTION AND VENUE
         3.    This action arises under the patent laws of the United States, Title 35 of the United

States Code, 35 U.S.C. § 271 et seq. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 and 1338(a).

         4.    The Court has personal jurisdiction over Defendant because, upon information and

belief, Defendant conducts substantial business in the forum, directly and/or through
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 2 of 11 PageID #: 2



intermediaries, including: (i) at least a portion of the infringing activity alleged herein; and (ii)

regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to persons in this District, such

business including sales conducted by and through Defendant’s “Platinum Partner” resellers of its

products in Carrollton, Denton, and Plano, Texas.

       5.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c), and (d).

Defendant has a regular and established place of business in this District at 6111 W Plano Pkwy

#2100, Plano, TX, 75093, and has committed acts of infringement in the District.

                                     THE PATENT-IN-SUIT
       6.       U.S. Patent 7,916,684 entitled “Wireless Communication Network Providing

Communication Between Mobile Devices and Access Points” was duly and lawfully issued by the

U.S. Patent and Trademark Office on March 29, 2011 from Application No. 10/985,589, filed on

November 11, 2004. A true and correct copy of U.S. Patent 7,916,684 as issued is attached hereto

as Exhibit A.

       7.       U.S. Patent 7,916,684 was subsequently the subject of three ex parte

reexaminations, including Ex Parte Reexamination 90/013,324 (the “’324 Reexam”). Ex Parte

Reexamination takes a fresh look at the novelty and nonobviousness of all the subject patent claims

without presuming validity. As of September 30, 2018, less than 15,000 of the approximately

10,000,000      U.S.   patent   issued   over   time   have    ever    been   reexamined.        See

https://www.uspto.gov/sites/default/files/documents/ex_parte_historical_stats_roll_up.pdf       (last

accessed August 27, 2019). VenKee’s Patent was therefore subject to more extensive and robust

examination than usual.

       8.       Following these years of additional examination, the Reexamination Certificate for

the ’324 Reexam was duly and lawfully issued by the U.S. Patent and Trademark Office on January


                                                 2
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 3 of 11 PageID #: 3



8, 2016. A true and correct copy of the ’324 Reexam Certification, which reflects the final patent

claims including all three reexaminations, is attached hereto as Exhibit B.

       9.      By and through the ex parte reexaminations, claims 1, 6, 7, 13 and 19 of U.S. Patent

7,916,684 were determined to be patentable as amended, and claims 5, 11, 17 and 20, which each

depend from an amended claim, were determined to be patentable. See Exhibit B, Col. 1:15-18.

Claims 2-4, 8-10, 12, 14-16 and 18 were not reexamined. Id., Col. 1:19. U.S. Patent 7,916,684

and the ’324 Reexam Certificate are referred to collectively herein as “the ’684 Patent.”

       10.     The ’684 Patent is directed to a wireless communication network that includes a

plurality of access points configured as local access points that operate at one of a set of frequencies

and within a communication range. The local access points may communicate with a mobile

device within the local access point communication range. The wireless network further includes

an access point configured as a master access point to communicate with each of the local access

points at a frequency that is outside the set of frequencies of the local access points.

       11.     The ’684 Patent identifies and addresses problems in the prior art. Specifically, the

’684 Patent teaches that, in prior art networks, “the effective throughput of the network is

substantially reduced as the user’s message travels over multiple ‘hops’ to get to the wired

backhaul” and that “the effective network data rate drops rapidly as the number of hops increases.”

Exhibit A, Col. 1:43-48.

       12.     The ’684 Patent further identifies prior art problems including a “lack of frequency

planning and channel allocation to separate the bandwidth of the AP-mobile messages and the

backhaul messages between access points that carry the message back to the wired network.”

Exhibit A, Col. 1:48-51.




                                                   3
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 4 of 11 PageID #: 4



         13.   The ’684 Patent further identifies prior art problems including that “each access

point has a single radio that is used to communicate with both the mobile users and the other access

points in the network. The lack of available bandwidth for backhaul and frequency planning

greatly limits the scalability of this mesh network architecture.        As the mesh network is

implemented over larger areas, a larger percentage of the total capacity (e.g., backhaul/mobile

capacity) is used to transmit updates to the network routing status.” Exhibit A, Col. 1:52-59. The

’684 Patent teaches technical solutions to these prior art problems, including using an “access point

configured as a master access point to communicate with each of the plurality of local access points

at a frequency that is outside the set of frequencies of the local access points.” Exhibit A, Col.

2:7-9.

         14.   The ’684 Patent further teaches the technical solution of “having a master

communication channel that is distinct from the local communication channels.” Exhibit A, Col.

2:16-19.

         15.   The ’684 Patent further teaches the technical solution including “a first

communication device (e.g., a first radio) corresponding to each of the local access points to

communicate between the local access points and mobiles devices . . . using the local

communication channels” and “a second communication device (e.g., a second radio)

corresponding to each of the local access points to communicate between each of the local access

points and the master access point . . . using the master communication channel.” Exhibit A, Col.

2:20-30. The addition of a master access point communicating on a separate frequency addresses

the prior art problems identified by the ’684 patent, including regarding network scalability,

limited backhaul bandwidth, and effective frequency planning.




                                                 4
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 5 of 11 PageID #: 5



          16.   VenKee is the owner by assignment of all right, title and interest in and to the ’684

Patent.

                           THE ACCUSED INSTRUMENTALITIES
          17.   Fortinet manufactures, uses, sells, offers for sale and/or imports wireless

communication network products, such as the FortiAP™ system (the “Accused Instrumentalities”)

including the FortiAP™ access points. The FortiAP™ access points are centrally managed by an

integrated WLAN controller of a FortiGate® security appliance or through the FortiCloud

management portal. The Accused Instrumentalities include the FortiAP™ system, related network

infrastructure, and any substantially similar Fortinet networks and devices.

          18.   The FortiAP™ system comprises multiple FortiAP access points. A combination

of FortiAP access points forms a communication cell. Each FortiAP access point uses wireless

protocols to communicate with one or more mobile client devices and with each other.

          19.   The FortiAP™ access points use a different set of frequencies to communicate with

mobile devices than to communicate with each other.

                    COUNT I –INFRINGEMENT OF THE ’684 PATENT
          20.   VenKee repeats and realleges the allegations of all foregoing paragraphs as if fully

set forth herein.

          21.   Fortinet has infringed and continues to infringe one or more claims of the ’684

Patent, including at least claim 1, by making, using, selling, offering for sale within, and/or

importing into this District and elsewhere in the United States, the Accused Instrumentalities,

including Fortinet’s FortiAP™ Series of products and related network infrastructure.

          22.   Claim 1 of the ’684 Patent recites:

                A wireless network using a common wireless communications protocol
                comprising:



                                                  5
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 6 of 11 PageID #: 6



              (a) a plurality of communications cells configured to use the common wireless
                  communications protocol, each communications cell comprising

              (b) a plurality of local access points arranged to define a given communications
                  cell, each local access point being configured to communicate with a mobile
                  device within a respective wireless coverage area using the common wireless
                  communications protocol and at a respective frequency from among a set of
                  local access point frequencies, and

              (c) a master access point positioned within the given communications cell and
                  configured to

              (d) simultaneously communicate with a mobile device within a respective wireless
                  coverage area of the given communications cell using the common wireless
                  communications protocol and at a respective frequency from among the set of
                  local access point frequencies,

              (e) communicate with each local access point within the given communications cell
                  also using the common wireless communications protocol and at a frequency
                  different from the set of frequencies of the set of local access point frequencies,
                  and

              (f) provide either a wired or wireless backhaul communications link wherein each
                  of the local access points comprises a first radio and a second radio, the first
                  radio configured to communicate with the mobile device and the second radio
                  configured to communicate simultaneously with the master access point, and
                  each of the first radios is configured at a different frequency within the set of
                  local access point frequencies and each of the second radios is configured at the
                  frequency different from the set of local access point frequencies,

              (g) wherein simultaneous wireless communication occurs between (i) mobile
                  devices and local access points, and (ii) local access points and the master
                  access point using the different frequencies,

              (h) wherein said master access points of the plurality of communications cells have
                  alternating wired and wireless backhaul communications links.

       23.    The FortiAP™ system is a multiple access point wireless network that is managed

centrally and uses common access protocols, such as IEEE 802.11 wireless protocols (see Exhibit

C, FortiWiFi and FortiAP Configuration Guide, Version 6.2.0 (4/23/2019) (“FortiAP™

Configuration Guide”) at 10; Exhibit D, FortiAP™ 11ac Series Data Sheet (“FortiAP™ 11 ac Data

Sheet”) at 1) and comprises:




                                                6
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 7 of 11 PageID #: 7



                (a)   Multiple cells, such as branch offices of an enterprise, configured to use the

common wireless communications protocol, such as 802.11 (see Exhibit D, FortiAP™ 11 ac Data

Sheet at 2);

                (b)   Each cell includes a plurality of access points for local access within the cell

called the “Leaf FortiAP,” which uses a common wireless protocol, such as 802.11, and is

configured to communicate with mobile devices such as laptops and cell phones within the

reception and transmission range of the given Leaf FortiAP at a specific frequency from a set of

frequencies, such as those within the 2.4GHz frequency band (see Exhibit C, FortiAP™

Configuration Guide at 65);

                (c)   A “root node” positioned within a communications cell that uses a

FortiAP™ unit, such as a “mesh root FortiAP,” or access point built into a “FortiWiFi” unit, acts

as a master access point for the Leaf FortiAP nodes (see Exhibit C, FortiAP™ Configuration Guide

at 65);

                (d)   The mesh root FortiAP or other root node simultaneously communicates

with local mobile client devices and other leaf nodes on the network using 802.11 or other common

communications protocols and at a frequency available from the set of local access point

frequencies such as those in the 2.4GHz frequency band (see Exhibit E, FortiAP™ 200 Data Sheet

at 1; Exhibit C, FortiAP™ Configuration Guide at 65);

                (e)   The root FortiAP communicates with the leaf FortiAPs over a specific

frequency from a set of frequencies, such as those in the 5GHz frequency band, that is different

from the frequencies of the local access points, such as those in the 2.4GHz frequency band, using

802.11 or other common wireless communications protocols (see Exhibit D, FortiAP™ 11 ac Data

Sheet at 12);




                                                 7
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 8 of 11 PageID #: 8



               (f)    The mesh root FortiAP in a given cell provides a wired backhaul

communication to the network, and each FortiAP includes two radios, one configured to

communicate with users over a given frequency, such as one from the set of frequencies in the

2.4GHz frequency band, and a second radio configured to communicate with the other FortiAPs

over a different frequency, such as one from the set of frequencies in the 5GHz frequency band

(see Exhibit C, FortiAP™ Configuration Guide at 65; Exhibit D, FortiAP™ 11 ac Data Sheet at

12; Exhibit E, FortiAP 200 Data Sheet at 1);

               (g)    The leaf FortiAPs simultaneously communicate with mobile devices over a

given frequency, such as one from the set of frequencies in the 2.4GHz frequency band, and with

a mesh root FortiAP over a different frequency, such as one in the set of frequencies in the 5GHz

frequency band (see Exhibit C, FortiAP™ Configuration Guide at 65; Exhibit D, FortiAP™ 11 ac

Data Sheet at 12; Exhibit E, FortiAP 200 Data Sheet at 1);

               (h)    The FortiAP unit can alternatively connect to the network as a mesh root

FortiAP that carries backhaul communications by either a wired connection or by wireless

connection via an access point built into a FortiWiFi device (see Exhibit C, FortiAP™

Configuration Guide at 65).

       24.     The foregoing structure, function and operation of the Accused Instrumentalities

(including the Fortinet system and its components) meets all limitations of at least claim 1 of the

‘684 Patent.

       25.     Fortinet’s acts of making, using, selling, offering for sale and/or importing the

Accused Instrumentalities are without VenKee’s license or authorization.

       26.     Fortinet’s unauthorized actions therefore constitute direct infringement of

VenKee’s exclusive rights pursuant to 35 U.S.C. § 271(a), either literally or under the doctrine of




                                                8
  Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 9 of 11 PageID #: 9



equivalents, and VenKee is entitled to recover from Fortinet the damages sustained as a result of

Fortinet’s infringement of the ’684 Patent in an amount to be determined at trial, which amount

shall be no less than a reasonable royalty, together with interest and costs as fixed by this Court

pursuant to 35 U.S.C. § 284.

       27.     Fortinet has had actual knowledge of the ’684 Patent since at least the service of

this Complaint.

       28.     At least as early as the service of this Complaint, Fortinet indirectly infringes the

’684 Patent within the United States by inducement under 35 U.S.C. §271(b). By failing to cease

making, using, selling, importing, offering for sale, or importing the Accused Instrumentalities at

least as of the service of this Complaint, Fortinet has knowingly and intentionally induced its

customers for the Accused Instrumentalities to directly infringe one or more claims of the ’684

Patent, including, by: (1) providing instructions or information, for example on its publicly

available website, to explain how to use the Accused Instrumentalities, including the use of the

Accused Instrumentalities in manners described above, which are expressly incorporated herein;

and (2) touting these uses of the Accused Instrumentalities in advertisements, including but not

limited to, those on its website. Use of the Accused Instrumentalities in the manner intended and

instructed by Fortinet necessarily infringes the ’684 Patent.

       29.     At least as of the service of this Complaint, Fortinet also indirectly infringes the

’684 Patent within the United States by contributory infringement under 35 U.S.C. §271(c).

Fortinet is aware, at least as of the service of this Complaint, that components of the Accused

Instrumentalities are a material and substantial part of the inventions claimed by the ’684 Patent,

and are designed for a use that is both patented and infringing, and have no substantial non-

infringing uses. By failing to cease making, using, selling, importing, or offering for sale the




                                                 9
 Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 10 of 11 PageID #: 10



Accused Instrumentalities at least as of the service of this Complaint, Fortinet has knowingly and

intentionally contributed to direct infringement by its customers of one or more claims of the ’684

Patent, including, by: (1) providing instructions or information, for example on its publicly

available website, to explain how to use the Accused Instrumentalities, including the use of the

Accused Instrumentalities in manners described above, which are expressly incorporated herein;

and (2) touting these uses of the Accused Instrumentalities in advertisements, including but not

limited to, those on its website. Use of the Accused Instrumentalities in the manner intended by

Fortinet necessarily infringes the ’684 Patent.

       30.     Fortinet’s infringement of the ’684 Patent has injured VenKee and VenKee is

entitled to recover damages from Fortinet (or any successor entity to Fortinet).

                                         JURY DEMAND
       VenKee hereby demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff VenKee Communications, LLC requests that this Court enter

judgment against Fortinet as follows:

       A.      Adjudicating, declaring and entering judgment that Defendant Fortinet, Inc. has

directly infringed the ’684 Patent either literally or under the doctrine of equivalents;

       B.      Adjudicating, declaring and entering judgment that Defendant has induced

infringement and continues to induce infringement of one or more claims of the ’684 Patent;

       C.      Adjudicating, declaring and entering judgment that Defendant has contributed to

and continues to contribute to infringement of one or more claims of the ’684 Patent;

       D.      Awarding damages to be paid by Defendant adequate to compensate VenKee for

Defendant’s past infringement of the ’684 Patent and any continuing or future infringement




                                                  10
 Case 2:19-cv-00313-JRG Document 1 Filed 09/19/19 Page 11 of 11 PageID #: 11



through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        E.      Awarding VenKee pre-judgment and post-judgment interest; and

        F.      Awarding VenKee such other and further relief at law or in equity as this Court

deems just and proper.

                                                        Respectfully submitted,



Date: September 19, 2019                                       \s\ Cecil E. Key
                                                        Cecil E. Key
                                                        Henning Schmidt
                                                        Texas State Bar Number 24060569
                                                        DIMURO GINSBERG, P.C.
                                                        1101 King St., Suite 610
                                                        Alexandria, Virginia 22314
                                                        Phone: (703) 684-4333
                                                        Fax: (703) 548-3181
                                                        Email: ckey@dimuro.com
                                                               hschmidt@dimuro.com

Of Counsel:
Jay P. Kesan
DIMURO GINSBERG, P.C.
1101 King St., Suite 610
Alexandria, Virginia 22314
Phone: (703) 684-4333
Fax: (703) 548-3181
Email: jkesan@dimuro.com

                                                        Attorneys for Plaintiff
                                                        VENKEE COMMUNICATIONS, LLC.




                                                   11
